 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 320 
In the House of Representatives, U. S.,

June 23, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2219) making appropriations for the Department of Defense for the fiscal year ending September 30, 2012, and for other purposes.  
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2219) making appropriations for the Department of Defense for the fiscal year ending September 30, 2012, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.
(a)
(1)During the 112th Congress, it shall not be in order to consider an amendment to a general appropriation bill proposing both a decrease in an appropriation designated pursuant to section 301 of House Concurrent Resolution 34 and an increase in an appropriation not so designated, or vice versa. 
(2)Paragraph (1) shall not apply to an amendment between the Houses. 
(b)With respect to H.R. 2219, subsection (a) shall apply only in the Committee of the Whole. 
 
Karen L. Haas,Clerk.
